           Case 1:20-cv-02321-LGS Document 41 Filed 03/23/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 SANKALP BHATNAGAR,                                           :
                                              Plaintiff,      :
                                                              :    20 Civ. 2321 (LGS)
                            -against-                         :
                                                              :         ORDER
 THE NEW SCHOOL et al.,                                       :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, ahead of the April 1, 2021, case management conference, the parties have

filed pre-motion letters for summary judgment (Dkt. Nos. 38, 39). The parties previously filed

pre-motion letters for a motion to dismiss (Dkt. Nos. 13, 16). The Order, dated September 29,

2020 (Dkt. No. 32), stated that any motion to dismiss would be briefed alongside summary

judgment. It is hereby

        ORDERED that by April 5, 2021, Defendants shall file their motion to dismiss. By

April 19, 2021, Plaintiff shall file any opposition. By April 26, 2021, Defendants shall file any

reply. All submissions shall be per the Individual Rules. It is further

        ORDERED that by May 10, 2021, Plaintiff shall file his motion for summary judgment,

not to exceed twenty-five (25) pages. By May 31, 2021, Defendants shall file their opposition to

Plaintiff’s motion for summary judgment and cross-motion for summary judgment, not to exceed

forty (40) pages. By June 21, 2021, Plaintiff shall file his reply in support of summary judgment

and opposition to Defendants’ motion for summary judgment, not to exceed twenty-five (25)

pages. By June 28, 2021, Defendant shall file his reply in support of summary judgment, not to

exceed ten (10) pages. Notwithstanding the aforementioned page allocations, the party may

reallocate the lengths of their briefs as they deem appropriate, so long as no party exceeds fifty
          Case 1:20-cv-02321-LGS Document 41 Filed 03/23/21 Page 2 of 2


(50) pages of briefing in total. The parties shall otherwise comply with the Individual Rules in

filing their motions and supporting papers. It is further

       ORDERED that the case management conference scheduled for April 1, 2021, is

cancelled.

Dated: March 22, 2021
       New York, New York




                                                  2
